Name: Commission Regulation (EEC) No 859/90 of 2 April 1990 amending the list annexed to Regulation (EEC) No 3699/89 establishing for 1990 the list of vessels exceeding eight metres length overall permitted to fish for sole in certain of the Community areas using beam trawls whose aggregate length exceeds nine metres
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 4. 90 Official Journal of the European Communities No L 90/5 COMMISSION REGULATION (EEC) No 859/90 of 2 April 1990 amending the list annexed to Regulation (EEC) No 3699/89 establishing for 1990 the list of vessels exceeding eight metres length overall permitted to fish for sole in certain of the Community areas using beam trawls whose aggregate length exceeds nine metres national authorities have provided all the information in support of the request required under Article 2 of Regula ­ tion (EEC) No 3699/89 ; whereas scrutiny of this informa ­ tion shows that the requirements of the Regulation are met ; whereas the vessels in question should be replaced in the list, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3094/86 of 7 October 1986 laying down certain technical measures for the conservation of fishery resources ('), as last amended by Regulation (EEC) No 4056/89 (2), Having regard to Commission Regulation (EEC) No 3699/89 of 11 December 1989 establishing for 1990 the list of vessels exceeding eight metres length overall autho ­ rized to fish for sole in certain Community zones using beam trawls of aggregate length exceeding nine metres (3), as amended by Regulation (EEC) No 437/90 (4), and in particular Article 2 thereof ; Whereas the German authorities have requested replace ­ ment in the list annexed to Regulation (EEC) No 3699/89 of 10 vessels that no longer meet the requirements laid down in Article 1 (2) of that Regulation ; whereas the HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3699/89 is amended as indicated in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 April 1990 . For the Commission Manuel MARÃ N Vice-President (') OJ No L 288, 11 . 10. 1986, p. 1 . (2) OJ No L 389, 30. 12. 1989, p. 75. (3) OJ No L 362, 12. 12. 1989, p . 19 . (4) OJ No L 46, 22. 2. 1990, p. 9. No L 90/6 Official journal of the European Communities 5 . 4. 90 ANNEX The Annex to Regulation (EEC) No 3699/89 is amended as follows : Vessels to be replaced : External identification Letters + numbers Name of vessel Radiocall sign Port of registry Engine power (kW) GERMANY I I  SC 37 Rochelsteert DCSV Busum 147  SC 55 Rebecca DJIW Busum 184  SD 27 Friesland I DJFL Friedrichskoog 110  WIT 2 Karl-Georg DDHQ WittdÃ ¼n 137  BOS 2 Blume Il BÃ ¼sum 66  WIT 1 Kehrwieder DJFM WittdÃ ¼n 146  ST 18 Gebruder DJDC TÃ ¶nning 184  ST 15 Neptun I DJHK TÃ ¶nning 125  TON 15 Blondi DJKW TÃ ¶nning 99  HUS 4 Stefanie DCIU Husum 136 Vessels replacing the abovementioned vessels : External identification Letters + numbers Name of vessel Radiocall sign Port of registry Engine power (kW) GERMANY  ZX 1 IIIl  ZX 2 \ \ \  ZX 3 LI  ZX 4 \ \ Il  ZX 5 \\ '  ZX 6 \ Il  ZX 7 \  ZX 8 \ IlIl  ZX 9 Ill  TON 6 Birgit DA 7121 TÃ ¶nning 55